In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00359-CR
                               __________________

                         FELIX GUILLORY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 128th District Court
                       Orange County, Texas
                     Trial Cause No. A170559-R
__________________________________________________________________

                          MEMORANDUM OPINION

      A grand jury indicted Appellant Felix Guillory for “intentionally or

knowingly caus[ing] the death of . . . Shane Cooper, by cutting and stabbing [him]

with a knife or other sharp instrument[.]” See Tex. Penal Code Ann. § 19.02(b)(1).

Guillory pleaded “not guilty,” and a jury found Guillory guilty of murder. The trial

court assessed punishment at sixty years of prison. Guillory timely appealed. In one

appellate issue, Guillory challenges the legal sufficiency of the evidence supporting

his conviction. We affirm.

                                         1
                                  Evidence at Trial

      On March 24, 2016, around 2:30 a.m., law enforcement received a call about

a disturbance in the city of Orange on North Street and arrived to find a deceased

white male covered in blood, lying on the ground near the passenger side of a

Chevrolet Blazer. The deceased, later identified as Shane Cooper, had several

apparent lacerations to his neck and appeared to have been in a fight. On the roadway

behind the vehicle, the officers observed what appeared to be a silver wedding band,

which Shane’s wife later identified as Shane’s silver wedding ring. The interior of

the vehicle had a large amount of blood in it, and the officers found a pocketknife

inside the vehicle near the center console. Blood samples were received and

analyzed by analysts with the DPS crime lab from the silver wedding ring and the

pocketknife discovered inside the victim’s vehicle. The DNA analysis showed two

contributors: Shane Cooper and Felix Guillory. The cause of death was multiple stab

and incised wounds.

Testimony of Officer Isaac Henry

      Officer Isaac Henry with the City of Orange Police Department testified that

he was on patrol in Orange County on March 24, 2016, and he was dispatched around

2:30 a.m. to the 600 block of North Street for a disturbance call. According to Officer

Henry, when he and the other officers arrived, there was a black Chevrolet Blazer

parked in the 500 block of North Street with its engine off, headlights illuminated,

                                          2
with the driver’s side door open. On the passenger side of the vehicle, they observed

a deceased white male, later identified as Shane Cooper, lying face down with a large

amount of blood on and around his body. Officer Henry testified that while he was

waiting for first responders to arrive, he observed a glass jar with blood on it on the

ground near the rear driver’s side of the vehicle under the driver’s side open door

and a silver ring on the ground a couple of feet from the rear of the vehicle. Officer

Henry testified that “[t]here was a lot of blood throughout the vehicle” and blood

was on the ground underneath the vehicle and on the vehicle’s driver’s side

doorframe. According to Officer Henry, the vehicle was an easily recognizable older

model Blazer, and he had seen Shane in it previously. A twenty-dollar bill, a wrench,

and Shane’s wallet were retrieved from his pockets. Photographs of the scene were

admitted into evidence and published to the jury.

Testimony of Captain Weldon Smith

      Patrol Captain Weldon Smith with the City of Orange Police Department

testified that on that morning the responding officers requested his assistance once

on the scene and he arrived around five minutes later. According to Captain Smith,

he saw Mr. Bowens, who had called 911, across the street at the door of his

residence. Shane, the deceased, was lying face down on the ground near the Blazer.

According to Smith, it appeared that the incident had transpired within a few minutes

of his arrival, and he agreed that it appeared as if maybe someone left the body and

                                          3
just ran off. Captain Smith testified that he notified the Homicide Investigation Team

to respond and help at the scene and notified the justice of the peace. Captain Smith

testified he had the vehicle taken to the police department and had dispatch call area

emergency rooms because there was a large amount of blood on the scene and

someone else could have been involved and sought medical care.

Testimony of Detective Howard DeVault

      Detective Sergeant Howard DeVault with the City of Orange Police

Department testified that he was dispatched to the scene for a homicide. DeVault

testified that when he arrived, Lieutenant Ashworth was in charge and advised

DeVault that the vehicle at the scene was going to be taken to the police station and

DeVault was to follow the vehicle until it arrived at the secured area. According to

DeVault, from the time he arrived at the scene until the vehicle was placed in the

secured area, the vehicle was not tampered with.

      DeVault testified he was also present with other officers who conducted

interviews in connection with the case. One of those interviews was with Quincy

Solomon at Quincy’s house, and that is when a folding knife with approximately a

two-and-a-half-inch blade was located and placed into evidence. DeVault testified

he did not assist with the interview and that he did not know whether the knife was

sent to the crime lab.




                                          4
Testimony of Sergeant Kelly Griffin

       Sergeant Kelly Griffin with the City of Orange Police Department was

dispatched to the scene, marked evidence, and took measurements and photographs

at the scene. Griffin collected a man’s silver ring, sealed it in an evidence bag,

transported it to the property room at the police station, and it was sent off for testing.

A mason jar was also collected from the scene, but law enforcement was unable to

successfully obtain fingerprints from it. A hat and a screwdriver were also located at

the scene.

       Sergeant Griffin picked up a blood spot card from Shane’s autopsy that was

prepared by the coroner for purposes of matching DNA and transported it to the City

of Orange Police Department and then to the Jefferson County crime lab. Sergeant

Griffin swabbed a puddle of blood beside the truck and blood from the inside of the

driver’s door, and the inside and outside of the passenger door.

Testimony of Detective Joseph Steele

       Detective Joseph Steele with the City of Orange Police Department was

dispatched to the scene to assist in the investigation and became the lead detective

on the case. Steele testified that when he arrived, he observed a deceased white male,

identified as Shane Cooper, covered in blood and with a “bunch of injuries[]” and

“apparent lacerations to his neck.” Steele testified that he knew Shane prior to seeing

him at the scene, and that a baseball cap recovered at the scene was a hat or cap that

                                            5
Steele recognized because he had seen Shane wearing it prior to that day. According

to Steele, there was blood inside the Chevrolet Blazer at the scene and blood splatter

“thrown everywhere[,]” included on some garbage cans nearby, and “it looked like

[Shane] had been in a fight.” Steele testified that in his opinion based on his

observations of the scene, a fight started inside the vehicle, and the “bad, horrific

fight [] continued down the road until that vehicle stopped[,] and[] then[] Shane

Cooper and Mr. Guillory got out and continued to fight outside of that vehicle until

Shane bled out and died.” Detective Steele explained that based on statements he

took and blood on the doorsill he believed Shane was driving, and based on the lack

of blood splatter between where the hat was recovered and where the car ended up,

he believed Shane’s hat was knocked out while he was sitting in the car with the

windows down, the fight started inside the vehicle, and the fight continued while the

vehicle continued to the place it was found at the scene. According to Detective

Steele, there was blood outside of the driver’s side of the vehicle because he believed

Shane got out to continue to defend himself and was already bleeding, and there was

blood on the inside of the passenger side because “if he’s bleeding bad enough and

he’s fighting with the passenger, there’s probably blood going both ways.” Detective

Steele agreed that one possibility explaining the pool of blood on the inside of the

passenger side was that after Shane was killed the suspect tried to put him on the

passenger side to transport him and drive off but was physically unable to or could

                                          6
not do it before law enforcement arrived. Detective Steele also agreed that with the

number of lacerations on Shane’s neck and the kind of injuries he sustained he could

not have fought anybody for any significant amount of time.

      Detective Steele testified that the investigation took about eighteen months to

complete and approximately seven to twelve people were interviewed. Detective

Steele explained at trial that interviewing people enabled law enforcement to

establish a timeline for Shane that night and who he was with. Detective Steele

testified that he spoke to people who had seen Shane with Felix Guillory shortly

before his death. Detective Steele testified that he spoke with Deanna Cooper,

Lawrence Brooks, Felix Guillory, James Guillory, Evelyn Mayorga, Virgie

Melancon, and Romon Jones. According to Detective Steele, the information from

the interviews and the DPS crime lab results from testing of evidence from the scene

led Detective Steele to believe that Felix Guillory was involved in Shane’s murder.

Although Detective Steele acknowledged that it was possible that more than one

person was involved in Shane’s murder, Detective Steele testified he had no reliable

evidence in this case that put anyone at the murder scene other than Felix Guillory

and Shane Cooper.

      Detective Steele acknowledged that initially the suspect was Quincy

Solomon, but he was later eliminated as a suspect when law enforcement confirmed

what Quincy had told them. Detective Steele testified that when Guillory came in to

                                         7
give a statement on March 25, “there [were] a lot of inconsistencies with the

statement [and] [t]hat kind of pointed [law enforcement] towards his direction.” Two

knives were recovered in the case—one from Quincy Solomon that did not have

blood on it, and one that was recovered from the vehicle that had blood on it.

Detective Steele testified that only the knife at the scene was sent for analysis

because there was nothing to lead him to believe that Quincy’s knife had been used

in the murder with the amount of blood found at the scene, and it was safe to assume

that the knife from the vehicle with blood on it could provide valuable evidence.

Testimony of John William Ralston

      John Ralston, a forensic pathologist, testified he performed the autopsy on

Shane. Ralston testified that the cause of Shane’s death was “multiple stab and

incised wounds[,]” his death was a homicide inflicted by another person, and he

suffered at least twenty-eight stab wounds from a single-edged knife or a sharp

instrument. Ralston described at trial the cut or stab wounds to Shane’s head, face,

chest, arms, back, hand, and neck. Ralston acknowledged that it was possible that

the wounds could have been caused by multiple sharp instruments or knives, and he

could not say for certain that only one knife was used. According to Ralston,

      [m]ultiple stab wounds overtime even if they don’t hit anything vital
      can cause a person to have blood loss and shock, but the most terminal
      injuries in this case were the wounds to the neck, which severed the
      carotid artery on one side and the jugulars on both sides.



                                         8
Ralston also noted that Shane had an oval bite mark on his left upper back. Ralston

testified that as part of the autopsy a toxicology test was performed on Shane, and

the testing came back positive for methamphetamine and amphetamine, which is a

metabolite or a breakdown product of methamphetamine.

Testimony of Detective Jason Laughlin

      Detective Jason Laughlin with the City of Orange Police Department testified

that he assisted with the investigation and interviewed witnesses. Detective Laughlin

testified he spoke with Romon Jones, Quincy Solomon, and Felix Guillory.

According to Detective Laughlin, on March 25, 2016, he and Detective Hilyar

located Felix Guillory at his home and asked if he would come to the police station

and talk with the detectives. Felix Guillory agreed to ride with the detectives to the

police station where he was interviewed. According to Detective Laughlin, Felix

was not in custody, and he was there voluntarily. The recorded interview was

admitted into evidence and published to the jury.

      Detective Laughlin testified that he instantly noticed when he encountered

Felix Guillory that he had an abrasion on his nose and upper eye. Detective Laughlin

testified that the injuries were to the right side of Felix’s face and that his right eye

appeared swollen. Felix also had a cut finger and when Felix removed his shirt,

Detective Laughlin observed on the right side of Felix’s body a puncture wound on

his chest and a “claw scrape mark” underneath his chest. According to Detective

                                           9
Laughlin, the fact that Felix’s injuries were on the right side of his body was

significant because Detective Laughlin had discovered that Shane was left-handed.

Photographs Detective Laughlin took of Felix’s injuries were admitted into

evidence.

      Detective Laughlin testified that to appease Felix while they waited for Chief

Investigator Breshears to join them for the interview, he gave Felix a cold bottle of

water. According to Detective Laughlin, Felix drank the water and no one else

touched the bottle until Detective Hilyar seized the bottle as evidence, as instructed

by Laughlin, to obtain possible DNA.

      Detective Laughlin testified that law enforcement recovered Shane’s phone

and that Quincy had taken it and sold it to someone else. According to Detective

Laughlin, Quincy appeared “[h]ighly intoxicated” when he came in to speak to

Laughlin. Quincy’s version of what happened that night was similar to what Felix

had stated during the interview. Detective Laughlin testified that there was a small

window of time in which Shane was killed, Laughlin checked the whereabouts of

Quincy on the night of the murder through other witnesses, and Laughlin did not

think Quincy was present when Shane was killed. Detective Laughlin testified he

also spoke briefly to Romon Jones and did not find his testimony to be credible.




                                         10
Video Recording of Interview of Felix Guillory

      The video recording of the interview of Felix Guillory was admitted into

evidence and played for the jury. In the interview, Felix admitted being with Shane

on the evening Shane was killed. Felix stated that Shane was like a brother, and that

Shane dropped him off at home late that night, Felix went to sleep, and that was the

last time he spoke to or saw Shane. Felix stated that Quincy had taken Shane’s phone.

He denied having an altercation with Shane or knowing what happened to Shane that

night. He stated he did not have a recent fight but only that he had “boxed with

someone” the day before but would not name who he boxed with. At law

enforcement’s request, Felix gave the interviewing officers his shoes and they took

photographs of his injuries. During the interview, Felix drank from a water bottle

given to him by law enforcement.

Testimony of Deanna Cooper

      Deanna Cooper, Shane’s wife of about eight years, testified that on March 24,

2016, she and Shane were living with friends after their house flooded. Deanna

explained that at the time neither she nor Shane were working, and Shane would do

odd jobs and buy and sell things to make money. According to Deanna, on the night

before Shane’s murder, Shane was helping friends move and stopped by where he

and Deanna were living around 11:45 p.m. before leaving again to continue to help




                                         11
his friends move. Deanna testified that Shane was driving his Chevy Blazer that

night, and she never heard from him again after he stopped by the house.

      Deanna testified that she tried to call Shane’s cell phone all night and when

she tried to call him about 3 a.m., the call went to voicemail, so she hung up. At

some point, someone called her from Shane’s number and Deanna answered.

Deanna testified that the caller asked for Shane, and she responded, “This is his

phone.” She testified that she “kind of[]” recognized the caller’s voice as Quincy

Solomon but Shane did not hang out with him much and she had only been around

Quincy a couple of times. She testified that she knew something was wrong when

detectives showed up at the house where she was staying and came in and got her.

      Deanna testified that she did not know Felix Guillory and had only seen him

one time for a couple of minutes. To her knowledge, Shane and Felix never hung

out together and were not friends. According to Deanna, two of Shane’s good friends

were Albert Solomon, whom she believed was Quincy’s cousin, and Lawrence

Brooks. Deanna testified that Lawrence got along well with her and Shane, and he

sometimes brought them food, even if Shane was not there. Deanna testified that

Shane used his phone to run his business and would not have sold it.

      Deanna testified that Shane was wearing a ring he wore as his wedding ring

the last time she saw him and when showed the ring collected from the scene, she

identified it as the ring Shane was wearing the night of the murder. When she last

                                        12
saw him, he did not have any bite marks, cuts, or stab wounds on his body. Deanna

testified that Shane was left-handed.

      Deanna acknowledged that about a year before Shane died, he started using

methamphetamines and selling drugs. She knew Shane was out selling drugs and

knew who he was associating with, but she did not go with him and “didn’t put

[herself] in that position.” She informed law enforcement that someone called “Po

Daddy” had “a beef” with or vendetta against Shane about drugs. She testified that

she had met James Guillory a couple of times and that Shane sold drugs to James

Guillory and knew him well.

      According to Deanna, when the detectives came to the house where she was

living on the night of the murder, they asked to speak to the man she and Shane were

living with, Deanna went inside to get him, but law enforcement ultimately had to

use a sledgehammer to get into the house. She was taken to the police station with

the man and woman they were living with. Deanna testified she provided two written

statements to law enforcement. She agreed that in one of the statements she stated

that Quincy called from Shane’s phone about 5 a.m.

Testimony of James Lewis Guillory

      James Lewis Guillory testified that Shane was a good friend and “one of the

best people [he] kn[e]w.” James testified he also knew Felix Guillory well and they

were “business associates on a lot of levels[]” and that he and Felix had had prior

                                        13
“run ins” with each other that “didn’t turn out too good” for James. According to

James, on the night Shane died he saw Shane about 1:15 or 1:30 a.m. with Felix.

James testified that Felix was beating on his front door and on the side of James’s

house to wake him up while Shane was in the driveway in his Blazer, but James was

hesitant to open the door because a couple of weeks before Felix and some people

“roughed [him] up” to collect a debt. Once Felix assured James that he was not going

to harm him, James opened the door and went out to talk to Shane, and Felix and

Shane stayed twenty or thirty minutes. According to James, Felix seemed calm, but

Shane seemed “real nervous, scared almost” and Shane asked James several times if

he would ride with them because he needed his help with something. James testified

that he did not go, and Felix and Shane left about 1:45 or 2:00 a.m.

      James testified that about ten minutes later Quincy Solomon, who James said

was like a brother to him, came by on his bicycle to “hang out and chill.” James

testified that Quincy had stolen Shane’s phone and wanted James to sell it for him.

According to James, he knew Shane was looking for his phone, so he gave Quincy

money for it and told him that he was going to give it back to Shane the next day.

James testified that they “g[ot] high” and that he got the phone for a little while, but

Quincy stole it back and left about 6 a.m. James admitted he had prior convictions

for forgery and burglary of a building.




                                          14
Testimony of Lawrence Brooks

      Lawrence Brooks testified that he and Shane had been friends for about fifteen

years, they would see each other about every other day, and they would do jobs

together to support their families. According to Brooks, on the night of Shane’s

murder Shane came to Brooks’s house around 10 p.m. and was acting normal.

Brooks testified that Shane wanted to buy a stereo for his vehicle from Brooks for

$60 but only had $20. Shane gave Brooks $20 and told him he would leave and get

him $40 and be back in forty-five minutes or an hour. When he did not come back,

Brooks called Shane’s cell phone twice and Shane said he was coming. When he

still did not show up, Brooks called Shane’s cell phone again, but Quincy Solomon

answered and said he had Shane’s phone because he owed him some money.

According to Brooks, this raised a red flag because Shane would not have sold or

traded his phone for money because he needed it to contact people.

      Brooks testified that he and his fiancé went to look for Shane at the house

where he had been living, and around 1 a.m. they saw his Blazer coming towards

them at 8th and Cordrey in front of North school. Brooks stopped at the stop sign,

and Shane pulled up alongside Brooks. Shane was driving with Felix in the

passenger’s seat, and Shane told Brooks that he did not have his phone. Brooks

testified that he had known Felix for years and he had seen Felix and Shane together.

Brooks asked Shane why he was with Felix, Shane said he was dropping Felix off

                                         15
around the corner and then coming to Brooks’s house, and Shane handed Brooks

$20 and said he would bring him $20 more later. According to Brooks, it worried

him at the time to see Shane with Felix “[b]ecause it’s just a whole bunch of riffraff

was going around about Shane was a snitch and they was out to get him . . . not

specifically Feli[x] was going have to get him but [] he was just worried at that time

that he was going to be gotten[.]” Brooks volunteered to give Felix a ride or to follow

Shane to drop Felix off, but Shane told Brooks to go ahead and go home. The next

morning and after Shane did not show up, Brooks and his fiancé went to the house

where Shane and his wife were staying but no one was home. At a nearby store, they

saw the vehicle of the person with whom Shane had been living parked, and Brooks

went in and learned that Shane had been killed the night before. Brooks testified he

had a conviction for burglary and a conviction for misdemeanor theft.

Testimony of Evelyn Mayorga

      Mayorga testified that she was friends with Shane and best friends with Felix.

According to Mayorga, she saw Felix at her residence a little after daylight on the

morning of March 24, 2016. Mayorga testified that Felix appeared “dishevel[]ed”

that morning, looked like he had been fighting, and had blood on his shirt and shoes.

Mayorga testified that there was enough blood on the shirt that it was unsalvageable

and that it did not look like the blood came from Felix. She testified that when he

took off his shirt, she noticed a fresh scratch and his right eye looked a little swollen.

                                           16
When she asked about his face, he told her he had been moving his bedroom

furniture and his bedpost fell on him. She told him she did not believe him and asked

him what happened. Mayorga testified that he later changed his story and said that

he “was sparring with Po.” Mayorga testified that did not seem right to her and that

while Felix stayed with her until the next day, he was “very quiet[,]” which was not

normal for Felix. Mayorga testified she last saw Shane two or three days before he

died. Mayorga admitted she had more than four felony convictions for possession of

a controlled substance.

Testimony of Virgie Melancon

      Virgie Melancon testified she had known Felix for a long time, and she saw

him around 2 a.m. on the morning of March 24, 2016. According to Melancon, her

dog barked and woke her up, and she saw Felix walking fast across her property and

headed toward North school. She testified that Felix always walked through her

property, and she had told him not to because her kids would get scared. She testified

that she did not know that Shane Cooper had been murdered on North Street.

According to Melancon, an officer knocked on her door because he had been told

she saw someone walk through her yard, and she gave a statement to the officer.

Melancon said regardless of what the statement said, she told the officer she saw

Felix around 2 a.m., not 6 a.m. that morning.




                                         17
Testimony of Stephen Ward

      Detective Stephen Ward with the City of Orange Police Department testified

that on June 15, 2017, he attempted to serve a search warrant on Felix Guillory for

a controlled buccal swab for DNA. According to Detective Ward, while attempting

to serve the warrant, Felix “didn’t want anything to do with us[]” and “was very

agitated with us.” Detective Ward testified that Felix was extremely upset and told

Ward that they already had his DNA, and it took Ward quite a bit of effort to get the

buccal swab. Detective Ward sealed the buccal swab in a box and put the box in a

bag to bring to the police department for later transport to the crime lab.

Testimony of Memling Altamirano

      Memling Altamirano, a forensic scientist at the Jefferson County Regional

Crime Lab, testified that on March 24, 2016, her agency received a call around 4:30

a.m. for help from the City of Orange Police Department in processing a vehicle.

Altamirano went to their police station to perform forensic analysis on the vehicle.

Altamirano testified that a pocketknife was recovered from the front center console

floorboard. Altamirano put the knife in a sealed container and then a detective took

it for DNA testing.

Testimony of Amanda Balasko

      Amanda Balasko, a forensic scientist with the DPS crime lab in Houston,

testified that two stains were obtained from the ring recovered from the scene, and

                                          18
it tested positive for blood, and she prepared those stains for DNA analysis. Three

stains were obtained from the pocketknife recovered from the vehicle, which also

tested positive for blood and Balasko prepared those stains for DNA analysis. The

tip of a screwdriver collected from the scene tested negative for blood. The swabs of

the bite marks from Shane Cooper tested positive for blood, and Balasko prepared

the swabs for DNA analysis. Balasko testified that she swabbed the mouth of the

water bottle that the police collected from Guillory, and she submitted the water

bottle and the buccal swab taken from Guillory’s mouth for DNA analysis. Balasko

testified that due to the number of cases received daily for scientific analysis, the

crime lab has limits on the number of items than can be submitted for testing, based

on the type of offense and the situation.

Testimony of Jessica Ehmann

      Jessica Ehmann, a forensic scientist in the DNA section of the DPS crime lab

in Houston, testified that the DNA profile she obtained from the pocketknife blade

was a mixture of two individuals. Ehmann testified as follows regarding her

comparison of the DNA extracted from the pocketknife blade obtained from the

vehicle and the DNA extracted from the swab taken from the water bottle from

which Guillory drank:

            Assuming Felix Guillory is the source of the water bottle swab,
      obtaining this mixture profile is 19.1 sextillion times more likely if the
      DNA came from Felix Guillory and one unknown individual than if the
      DNA came from two unrelated, unknown individuals.
                                            19
            Based on the likelihood ratio results, Shane Cooper and Felix
      Guillory cannot be excluded as possible contributors to the profile.

Ehmann explained that a sextillion is “a 1 followed by 21 zeros[]” and that it is 19.1

sextillion times more likely for her to get the profile she got from the swab from the

stain on the pocketknife blade if the individual that contributed to the profile from

the water bottle was a part of that mixture on the pocketknife blade than not. Ehmann

testified that when she compared the DNA profile from the same swab of the stain

on the pocketknife blade with the DNA profile from Guillory’s buccal swab (as an

alternate known sample to the swab from the water bottle), the sample numbers did

not change.

      According to Ehmann, obtaining the DNA mixture of two individuals from

the swab of the stain on the pocketknife handle

      was 455 quadrillion times more likely if the DNA came from Shane
      Cooper and one unknown individual than if the DNA came from two
      unrelated, unknown individuals.
             Obtaining this mixture profile is 130 billion times more likely if
      the DNA came from Felix Guillory and one unknown individual than
      if the DNA came from two unrelated, unknown individuals.
             Based on the likelihood ratio results, Shane Cooper and Felix
      Guillory cannot be excluded as possible contributors to the profile.

Ehmann testified that comparable results occurred when she tested the swab of the

stain on the handle of the pocketknife in comparison with the alternate known sample

for Felix Guillory.




                                         20
      Ehmann also testified about the DNA analysis results of the swab of the

outside of Shane Cooper’s ring with both the swab from the water bottle from which

Felix Guillory drank and his buccal swab:

            The DNA profile from [Shane’s ring] is interpreted as a mixture
      of two individuals, with Shane Cooper as an assumed contributor.
      Assuming Felix Guillory is the source of the water bottle swab,
      obtaining this mixture profile is 87.6 sextillion times more likely if the
      DNA came from Shane Cooper and Felix Guillory than if the DNA
      came from Shane Cooper and one unrelated, unknown individual.
            Based on the likelihood ratio result, Shane Cooper and Felix
      Guillory cannot be excluded as possible contributors to the profile.

            ....

             Obtaining this mixture profile [for the swab of Shane’s ring
      compared to Felix Guillory’s buccal swab] is 92.2 sextillion times more
      likely if the DNA came from Shane Cooper and Felix Guillory than if
      the DNA came from Shane Cooper and one unrelated, unknown
      individual.
             Based on the likelihood ratio result, Felix Guillory cannot be
      excluded as a possible contributor to the profile.

            ....

             . . . So, it’s very comparable numbers. I know 5 sextillion sounds
      like a really big difference but, it’s -- we’re still talking in the tens of
      sextillions range. So, it’s relatively a small difference in the statistics
      that were generated from the two different comparisons.

Ehmann agreed that she had the blood card from Shane’s autopsy, and when she

tested the ring, she double-checked the profile itself to make sure that the profile

matched the blood card.




                                          21
      According to Ehmann, she also compared the DNA profiles found on the

pocketknife blade, pocketknife handle, and Shane’s ring each to a known DNA

sample from Quincy Solomon, and Quincy Solomon was excluded as a contributor

to each of those profiles.

      The defense did not offer any witnesses or admit any evidence at trial.

                             Sufficiency of the Evidence

      In one issue, Appellant challenges the legal sufficiency of the evidence

supporting the conviction. According to Appellant, “[n]o rational finder of fact could

have found that it was Appellant’s intentional or knowing actions that proximately

caused the death of Shane Cooper.” Appellant argues that there is insufficient

evidence to support the jury’s findings that Appellant caused Shane’s death and that

there is insufficient evidence that Appellant acted with the requisite mens rea.

Appellant contends that even if the DNA evidence is believed, it “simply proves

Appellant was present with [Shane] and nothing more.”

      In reviewing the legal sufficiency of the evidence, we review all the evidence

in the light most favorable to the verdict to determine whether any rational factfinder

could have found the essential elements of the offense beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 319 (1979); Hooper v. State, 214 S.W.3d 9, 13

(Tex. Crim. App. 2007). We give deference to the factfinder’s responsibility to fairly

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

                                          22
inferences from basic facts to ultimate facts. Hooper, 214 S.W.3d at 13. If the record

contains conflicting inferences, we must presume that the factfinder resolved such

facts in favor of the verdict and defer to that resolution. Brooks v. State, 323 S.W.3d

893, 899 n.13 (Tex. Crim. App. 2010); Clayton v. State, 235 S.W.3d 772, 778 (Tex.

Crim. App. 2007). While a jury is permitted to draw reasonable inferences from the

evidence, it is not permitted to draw conclusions based on speculation or factually

unsupported inferences or presumptions. See Hooper, 214 S.W.3d at 15. The jury as

factfinder is the sole judge of the weight of the evidence and credibility of the

witnesses, and it may believe all, some, or none of the testimony presented by the

parties. See Metcalf v. State, 597 S.W.3d 847, 865 (Tex. Crim. App. 2020) (citing

Febus v. State, 542 S.W.3d 568, 572 (Tex. Crim. App. 2018); Heiselbetz v. State,

906 S.W.2d 500, 504 (Tex. Crim. App. 1995)). The appellate court does not reweigh

the evidence or determine the credibility of the evidence, nor does it substitute its

own judgment for that of the factfinder. Williams v. State, 235 S.W.3d 742, 750 (Tex.

Crim. App. 2007).

      We “‘determine whether the necessary inferences are reasonable based upon

the combined and cumulative force of all the evidence when viewed in the light most

favorable to the verdict.’” Clayton, 235 S.W.3d at 778 (quoting Hooper, 214 S.W.3d

at 16-17). “Direct and circumstantial evidence are treated equally: ‘Circumstantial

evidence is as probative as direct evidence in establishing the guilt of an actor, and

                                          23
circumstantial evidence alone can be sufficient to establish guilt.’” Id. (quoting

Hooper, 214 S.W.3d at 13). Each fact need not point directly and independently to

the guilt of the defendant, as long as the cumulative force of all the incriminating

circumstances is sufficient to support the conviction. Temple v. State, 390 S.W.3d

341, 359 (Tex. Crim. App. 2013); Hooper, 214 S.W.3d at 13; Johnson v. State, 871

S.W.2d 183, 186 (Tex. Crim. App. 1993).

      A person commits murder if he “intentionally or knowingly causes the death

of an individual[.]” Tex. Penal Code Ann. § 19.02(b)(1). “Murder is a ‘result of

conduct’ offense, which means that the culpable mental state relates to the result of

the conduct, i.e., the causing of the death.” Schroeder v. State, 123 S.W.3d 398, 400

(Tex. Crim. App. 2003). A person acts intentionally with respect to a result of his

conduct when it is his conscious objective or desire to engage in the conduct or cause

the result. Tex. Penal Code Ann. § 6.03(a). A person acts knowingly with respect to

a result of his conduct when he is aware that his conduct is reasonably certain to

cause the result. Id. § 6.03(b).

      “Intent and knowledge are fact questions for the jury[] and are almost always

proven through evidence of the circumstances surrounding the crime.” Manrique v.

State, 994 S.W.2d 640, 649 (Tex. Crim. App. 1999) (Meyers, J., concurring); see

also Brown v. State, 122 S.W.3d 794, 800 (Tex. Crim. App. 2003). The jury may

infer intent from any facts that tend to prove its existence, including the acts, words,

                                          24
and conduct of the defendant. Manrique, 994 S.W.2d at 649. Intent to kill may also

be inferred from the nature and extent of the injuries inflicted on the victim, the

method of committing the crime, the size and strength of the parties, and the

defendant’s flight from the scene. See id. (noting that intent may be inferred from

“the method of committing the crime and from the nature of [the] wounds inflicted

on the victim[]”); Patrick v. State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995)

(concluding that intent may be “inferred from the extent of the injuries and the

relative size and strength of the parties[]”); Wilkerson v. State, 881 S.W.2d 321, 324

(Tex. Crim. App. 1994) (considering the nature of the injury inflicted and the

defendant’s flight from the scene, among other facts, in concluding that the evidence

was sufficient to support the jury’s finding of intent to kill); Felder v. State, 848

S.W.2d 85, 90 (Tex. Crim. App. 1992) (considering the number and location of the

stab wounds inflicted on the victim in examining the sufficiency of the evidence to

support intent to kill finding). A jury may also infer knowledge from such evidence.

Manrique, 994 S.W.2d at 649.

      On the record before us, we conclude that the jury could have made reasonable

inferences from the evidence and found that the evidence showed beyond a

reasonable doubt that Felix Guillory was guilty of murder as charged. The jury heard

testimony from law enforcement regarding Shane’s injuries observed at the scene,

and the jury saw photographs of Shane’s injuries at the scene. The jury heard

                                         25
Ralston, the forensic pathologist that performed Shane’s autopsy, testify the cause

of Shane’s death was “multiple stab and incised wounds[,]” his death was a homicide

inflicted by another person, he suffered at least twenty-eight stab wounds from a

single-edged knife or a sharp instrument, and he had cut or stab wounds to his head,

face, chest, arms, back, hand, and neck.

      The jury also heard James Guillory’s and Lawrence Brooks’s testimony that

they each saw Shane and Felix together shortly before Shane was found murdered

and Brooks’s testimony that it worried him to see Shane and Felix together. The jury

heard Detective Steele’s testimony that the interviews conducted, including Felix’s

inconsistent interview, and the DPS crime lab results from the evidence at the scene

led him to believe Felix was involved in Shane’s murder. The jury heard Detective

Steele’s testimony that, based on the evidence at the scene, he believed Shane and

Felix began arguing in the vehicle, continued fighting in the vehicle, and that Shane

got out of the vehicle and tried to defend himself before he was murdered by Felix.

The jury heard evidence that Shane was left-handed. The jury saw photographs taken

during Felix’s interview the day after the murder of Felix’s injuries to the right side

of his body. The jury heard testimony that Felix was agitated when a search warrant

was executed to obtain his buccal swab. The jury heard Melancon testify that she

saw Felix walking fast across her property, which was in the vicinity of the murder,

about 2:00 a.m. that night. The jury heard Ehmann’s testimony regarding the DNA

                                           26
profiles on the pocketknife blade, pocketknife handle, and Shane’s ring from the

scene and that the samples showed a mixture of DNA from Shane and Felix Guillory,

and that Felix Guillory could not be excluded as a DNA contributor to blood stains

on those pieces of evidence.

      The jury also watched Felix’s recorded interview at the police department

where he admitted that he had been with Shane that evening, but he denied having

an altercation with Shane or being involved in the murder, but Felix could not

provide an explanation for apparent wounds to his body, and Felix stated in his

interview that Shane took him home that night and he had stayed home after that.

The jury heard Mayorga, who said she was Felix’s best friend, testify that Felix

showed up to her house a little after daylight on the morning of March 24, 2016, and

that he appeared “dishevel[]ed” that morning and like he had been in a fight. The

jury heard her testify that Felix had wounds on the right side of his face and had

blood on his shirt and shoes. The jury heard Mayorga testify that Felix was acting

unusual and that she did not believe his initial story that his injuries were from a

bedpost falling on him or his later story that the injuries occurred because he had

been “sparring with Po.”

      After reviewing all the evidence and viewing the evidence in the light most

favorable to the verdict, we conclude that a rational factfinder could have found the

essential elements beyond a reasonable doubt necessary to conclude that Appellant

                                         27
committed the offense of murder. See Tex. Penal Code Ann. § 19.02(b)(1); Jackson,

443 U.S. at 319; Hooper, 214 S.W.3d at 13; see also Brooks, 323 S.W.3d at 899

n.13; Clayton, 235 S.W.3d at 778. We overrule Appellant’s issue and affirm the trial

court’s judgment.

      AFFIRMED.



                                                   _________________________
                                                       LEANNE JOHNSON
                                                             Justice

Submitted on June 25, 2021
Opinion Delivered August 11, 2021
Do Not Publish

Before Golemon, C.J., Horton and Johnson, JJ.




                                        28